                                     Case 1:20-cr-00014-RMB Document 15 Filed 03/15/20 Page 1 of 1
Federal Defenders                                                                                                    Southern District
                                                                                   52 Du ane Street -10th Floor, Nev,, Yor k, NY 10007
OF NEW YORK, INC.                                                                             Te l: (2 12) 417-8700 Fax: (212) 571-0392



David E. /' 0 11011
Ex-:cwi1·<! Director                                                                                                :\111)T11<?:,-in,Char1;c
1111d .·l llon1 e r-i11 -(   hi.:/

                                                                                     ¥accb I 5 7D2D

              BYECF
              The Honorable Judge Richard M. Berman                          At,M .. fi.iw "-~WJ,
              United States District Courthouse
              500 Pearl Street
              New York, NY 10007
                                                                                                         .'~.l ,,,,. '
                                                                                                •tPtMtl,f,.U ·~ 'f1                            0
                                                                                                    I\M fl4.I II W•                            •
              Re:              United States v. Leonardo Bautista
                               20 Cr. 14 (RMB)

               Dear Judge Berman:

                       I write to respectfully request that Mr. Bautista' s bail conditions be modified to replace the
               condition of home detention with a curfew set at the discretion of Pretrial Services and enforced by ~
                                                                                                                                      ~-.B
               location monitoring. The Government and Pretrial Services consent to this request.

                     On December 6, 2019, the following bail conditions were imposed by Magistrate Judge
              Moses, inter alia: $75,000 personal recognizance bond co-signed by three financially responsible
              persons; travel limited to SDNY/EDNYIDNJ; home detention with electronic monitoring;
              surrender travel documents (and no new applications); continue or seek employment; Pretrial
              Supervision as directed by PTS.

                      In the past three months since his release on bail, Mr. Bautista has been fully compliant
              with his bail conditions and the Pretrial Services schedule that permits him to leave his house to
              drop off and pick up his children from school. Mr. Bautista recently secured a job opportunity,
              where his shift will run from 6:30 a.m. to 4:00 p.m. in the District of New Jersey. By modifying
              the condition of home detention, and granting Pretrial Services with oversight over the curfew
              schedule, Mr. Bautista will be afforded the opportunity to better support himself and his famil y
              financially. As noted, both the Government and Pretrial Services co,nsent to this request.

                               Thank you for your consideration of this request.

                                                                                     Respectfully submitted,
                                                                                         Isl
                                                                                     Emmanuel Fashakin, Jr.
                                                                                     Assistant Federal Defender
                                                                                     (212) 417-8727


              cc:             AUSA Matthew Hellman (by ECF)
                              PTSO Joshua Rothman (by e-mail)
